                Case 1:15-cv-12984-NMG Document 216 Filed 01/21/20 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS
                                       BOSTON DIVISION

*****************************
NATIONAL FEDERATION OF THE BLIND, on *
behalf of their members and itself, MARK      *
CADIGAN, MIKA PYYHKALA, LISA IRVING, *
ARTHUR JACOBS, JEANINE KAY LINEBACK, *
and HEATHER ALBRIGHT, on behalf of            *
themselves and all others similarly situated, *
                                              *                  C.A. No. 1:15-cv-12984-NMG
Plaintiffs,                                   *
                                              *
v.                                            *
                                              *
THE CONTAINER STORE, INC.                     *
                                              *
Defendant.                                    *
*****************************

                  JOINT MOTION TO RESET SCHEDULING ORDER DEADLINES

               Plaintiffs and Defendant, through undersigned counsel, hereby jointly move to reset the

scheduling order deadlines in this matter. Plaintiffs have filed a motion for class certification and

Defendant has filed a motion for summary judgment. Both of these motions have been fully

submitted to the Court. The current schedule requires the parties to complete expert depositions

by the end of January, 2020. Because a decision on the pending motions will determine the scope

of expert discovery that is needed in this case, the parties request that the Court permit the parties

to defer expert depositions for no later than 30 days after the Court decides the pending motions.

The parties request that the remaining deadlines on the current scheduling order be postponed

accordingly.

               Pursuant to Federal Rule of Civil Procedure 16(b)(4), a discovery schedule “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). There is

good cause to reset the discovery schedule. Resetting the scheduling order deadlines will allow

{H0084461.1}

SMRH:4832-8249-3874.1                                -1-
                Case 1:15-cv-12984-NMG Document 216 Filed 01/21/20 Page 2 of 4



the parties to conduct the necessary expert witness depositions, submit any further dispositive

motions and prepare for trial only after the Court decides the pending motions for class certification

and summary judgment.

               The parties respectfully request that the Court reset the remaining scheduling order

deadlines as follows:

  Expert Depositions Completed                          30 days after the Court’s ruling on Plaintiffs’
                                                        Motion for Class Certification and
                                                        Defendant’s Motion for Summary Judgment

  Dispositive Motions Due                               30 days after Expert Depositions Completed

  Final Pretrial Conference                             14 days after rulings on Dispositive Motions


               In the alternative, if the Court declines to extend the schedule as requested above, the

parties request a one-month extension of the expert deposition deadline (to February 29, 2020)

and a 30-day adjournment of the dispositive motion deadline (to March 31, 2020). Therefore, the

parties request that this Honorable Court reset the scheduling order deadlines in this matter.



 Respectfully submitted,

 NATIONAL FEDERATION OF THE                                 THE CONTAINER STORE, INC.,
 BLIND, MARK CADIGAN, MIKA
 PYYHKALA, LISA IRVING, ARTHUR                              By Its Attorneys,
 JACOBS, JEANINE KAY LINEBACK,
 and HEATHER ALBRIGHT,

 By Their Attorneys,

 /s/ Jeremy Y. Weltman                                      /s/ Michael J. Chilleen
 Jeremy Y. Weltman, Esq. (BBO # 662293)                     Gregory F. Hurley, Esq.
 HERMES, NETBURN, O’CONNOR                                  Michael J. Chilleen, Esq.
         & SPEARING, P.C.                                   Sheppard Mullin Richter & Hampton LLP
 265 Franklin Street, 7th Floor                             650 Town Center Drive, 4th Floor
 Boston, MA 02110                                           Costa Mesa, CA 92626-1993
 (617) 728-0050
{H0084461.1}

SMRH:4832-8249-3874.1                                 -2-
                Case 1:15-cv-12984-NMG Document 216 Filed 01/21/20 Page 3 of 4



                                                            Howard E. Stempler, Esq.
 Karla Gilbride, Esq.                                       Seder & Chandler LLP
 PUBLIC JUSTICE, P.C.                                       339 Main Street, Suite 300
 1620 L Street NW, Suite 630                                Worcester, MA 01608
 Washington, D.C. 20036
 (202) 797-8600

 Jana Eisinger, Esq.
 LAW OFFICE OF JANA EISINGER, PLLC
 4610 South Ulster Street, Suite 150
 Denver, CO 80237
 (303) 209-0266

 Scott C. LaBarre, Esq.
 LABARRE LAW OFFICES, P.C.
 1660 South Albion Street, Suite 918
 Denver, CO 80222
 (303) 504-5979

 Timothy Elder, Esq.
 TRE LEGAL PRACTICE, LLC
 4226 Castanos Street
 Fremont, CA 94536
 (410) 415-3493




                                       CERTIFICATE OF SERVICE

               I, Jeremy Y. Weltman, certify that on this 21st day of January, 2020, I caused a true copy

of the foregoing Joint Motion to Reset Scheduling Order Deadlines to be filed with the Clerk of

the United States District Court for the District of Massachusetts through the Court’s Electronic

Case Filing system (“ECF”) and to be served through ECF upon counsel of record, with paper

copies sent to any person indicated on ECF as a non-registered participant:

Gregory F. Hurley, Esq.
Michael J. Chilleen, Esq.
Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, CA 92626-1993
ghurley@sheppardmullin.com
mchilleen@sheppardmullin.com
{H0084461.1}

SMRH:4832-8249-3874.1                                 -3-
               Case 1:15-cv-12984-NMG Document 216 Filed 01/21/20 Page 4 of 4




Howard E. Stempler, Esq.
Seder & Chandler LLP
339 Main Street, Suite 300
Worcester, MA 01608
hstempler@sederlaw.com

                                                  /s/ Jeremy Y. Weltman
                                                  Counsel for Plaintiffs




{H0084461.1}

SMRH:4832-8249-3874.1                       -4-
